A summons is not “ issued,” within the meaning of the practice act, until it is taken from the clerk’s office, with the intent to be served.The practice act provides that a certified copy of the complaint shall he served with the summons, and hence the placing a summons in the hands of an officer, before a copy of the complaint is issued by the clerk, is evidence that the summons was not issued with intent to be served until a copy of the complaint should be furnished.On motion to discharge a writ of attachment, are given in the opinion. The material facts